DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “identical array” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “propagation information analyzer” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “propagation information analyzer” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “propagation information analyzer”) is modified by functional language 
A review of the specification shows that a hardware circuit, CPU, GPGPU, processor, and software (PGPub [0076]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “detection wave receiver” in claim 8 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “detect-wave receiver” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “detection wave receiver”) is modified by functional language (“generates an acoustic line signal”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a hardware circuit, CPU, GPGPU, processor, and software (PGPub [0076]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “displacement detector” in claim 8 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “displacement detector” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “displacement detector”) is modified by functional language (“detects tissue displacement”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a hardware circuit, CPU, GPGPU, processor, and software (PGPub [0076]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a probe” in line 1. It is unclear if the probe is a part of the claimed invention. Accordingly, all limitation further defining the probe are indefinite for attempting to further define an unclaimed element. 

Claim 2 recites the limitation “an interval between supply start times” in line 2. It is unclear if this is the same interval of claim 1 or a new interval. For examination purposes, it has been interpreted to mean either.
Claim 3 recites the limitation “the push-wave pulse” in line 2. It is unclear which push-wave pulse this is referring to since a push wave pulse is supplied to each of the plurality of transmission oscillators in claim 1. For examination purposes, it has been interpreted to mean any push-wave pulse.
Claim 3 recites the limitation “wherein the pulse-wave pulse transmitter supplies, the plurality of times, the push-wave pulse to an identical array including the transmission oscillators” in line 2-3. It is unclear what the identical array is. For examination purposes, it has been interpreted that any array which includes the transmission oscillators is the identical array. 
Claim 4 recites the limitation “an ultrasonic beam” in line 3. It is unclear if this is the ultrasonic beam of claim 1 or a different ultrasonic beam. For examination purposes, it has been interpreted to mean any ultrasonic beam. 
Claim 6 recites the limitation “the push-wave pulse” in line 5. It is unclear which push-wave pulse is being referred to or if this is referring to each of the push-wave pulses. For examination purposes, it has been interpreted to mean either.
Claim 7 recites the limitation “the detection wave” in line 2. It is unclear which detection wave this is referring to since the detection waves are transmitted a plurality of times as recited in claim 1. For examination purposes, it has been interpreted to mean any detection wave.
8 recites the limitation “the reflected detection wave” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 13 recite the limitation “associates/associating the wave-front position included in each of a plurality of pieces of the wave-front frame data, with the reception time”. It is unclear if the wave-front position from one piece of wave-front frame data associated with the wave-front position in another piece of wave-front frame data or if the wave-front position associated with the reception time. For examination purposes, it has been interpreted to mean either.
Claim 10 recites the limitation "the plurality of pieces of time-series variation data" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “calculates the propagation-speed frame data of the shear wave with the plurality of observation points in the region of interest as the target observation point” in lines 6-8. It is unclear if the target observation point is the plurality of observation points or the region of interest. Furthermore it is unclear how the plurality of observation points be one target observation point. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et. al (US 20130131511 A1), hereinafter Peterson in view of Yao (US 20110066030 A1). 
Regarding claim 1,
Peterson teaches an ultrasonic diagnostic apparatus (at least fig. 1 and corresponding disclosure), to which a probe (at least fig. 1 (10) and corresponding disclosure) including a plurality of oscillators arranged linearly is connectable (at least fig. 1 (12) and corresponding disclosure) and that causes the probe (10) to transmit a push wave (Abstract which discloses transmitting push pulses to generate shear waves (i.e. push wave)) including an ultrasonic beam to focus into an object to be examined ([0017] which discloses push pulses with beam profiles to a given focal depth).
A push-wave pulse transmitter (at least fig. 1 (18) and corresponding disclosure) that supplies, a plurality of times, a push-wave pulse that is set with a predetermined phase (Examiner notes in a sequence a predetermined phase is necessary) and has a predetermined time length ([0017] which discloses long duration of pulses for push pulses), to each of a plurality of transmission oscillators selected from the plurality of oscillators (Examiner notes in order to transmit the push-wave pulse the pulse would necessarily be supplied to any transmission oscillators used for the push pulse) to cause the plurality of transmission oscillators to sequentially transmit a plurality of push waves ([0020] which discloses all push pulses are transmitted in one sequence) to focus onto a plurality of transmission focuses different in position in a depth direction of the object to be examined (at least fig. 3 (44, 54, 64, and 74) and corresponding disclosure).
A detection-wave pulse transmitter (at least fig. 1 (18) and corresponding disclosure) that supplies, after the transmission of the plurality of push waves ([0020] which discloses all push pulses are transmitted in one sequence to launch the full shear wave front before the tracking A-lines begin), a detection wave pulse to part or all of the plurality of oscillators, to cause the plurality of oscillators to 
 A propagation information analyzer (at least fig. 1 (30) and corresponding disclosure) that calculates propagation-speed frame data of a shear wave ([0016] which discloses the wavefront velocity detector differentially calculates the shear wave velocity from peak displacement times on adjacent A-lines) in the region of interest, based on a reflected detection wave (at least fig. 5 (A1-3-A1-4) and fig. 6 (100 and 120) and corresponding disclosure) received on a time series basis (at least fig. 6 depicts reflected waves received on a time series basis) by the plurality of oscillators, the reflected wave corresponding to each of the plurality of detection waves (Examiner notes the reflected waves A1-1-A1-4 and so forth) correspond to each of the plurality of detection waves (A1-A5). 
Wherein the push-wave pulse transmitter (18) causes the transmission of the plurality of push waves such that a ratio of a depth of each transmission focus to an array length of the plurality of transmission oscillators is larger in the deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined (Examiner notes that any depth would necessarily have this ratio with respect to the length of the array. For example a ratio of 3:n where 3 is a depth of a transmission focus in a deeper portion and n is a length of the array would necessarily be larger than a ratio of 1:n where 1 is a depth in a shallower portion)
Peterson fails to explicitly teach wherein the push-wave pulse transmitter causes the transmission of the plurality of push waves such that an interval between the transmission focuses adjacent to each other is larger in a deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined.


Yao, in a similar field of endeavor involving shear wave imaging, teaches an ultrasonic diagnostic apparatus (at least fig. 2 (200) and corresponding disclosure);
Comprising a push-wave pulse transmitter (at least fig. 2 (220) and corresponding disclosure), that supplies, a plurality of times, a push-wave pulse that is set with a predetermined phase and has a predetermined time length, to each of plurality of transmission oscillators (232) ([0032] which discloses the elements 232 are electrically excited and are individually phased and time shifted relative to each elements position. Examiner notes a pulse applied to a plurality of oscillators would necessarily have a predetermined time length), selected from a plurality of oscillators (232), to cause the plurality of transmission oscillators (232) to sequentially transmit a plurality of push waves (at least fig. 6 (S1-S5) and corresponding disclosure. [0014] which discloses sequentially moving the shear wave source from one focus location to the next) to focus onto a plurality of transmission focuses (S1-S5) different in position in a depth direction of the object to be examined (at least fig. 6). 
Wherein the push-wave pulse transmitter causes the transmission of the plurality of push waves such that an interval between the transmission focuses adjacent to each other is larger in a deeper portion (See annotated fig. 6 below) of the object to be examined and is smaller in a shallower portion (See annotated fig. 6 below) of the object to be examined ([0049] which discloses the push pulses are transmitted at a constant rate of .5 ms and further teaches a first push pulse is focused at S1 at time zero and a third push pulse is focused at S3 at time 1.0 ms. Examiner notes the interval between these adjacent focuses is 1 ms and are S1 and S3 are located in a deeper portion (See annotated fig. 6 below) and a fourth push pulse is focused at S4 at 1.5 ms and a fifth push pulse is focused at S5 at 2.0 ms. Examiner notes the interval between these adjacent focuses is .5 ms and S4 and S5 are located in a shallower portion (See annotated fig. 6 below). Thus the interval (I.e. 1 ms) is larger in a deeper portion than an interval (.5 ms) in a shallower portion)



    PNG
    media_image1.png
    527
    596
    media_image1.png
    Greyscale

Annotated fig. 6

Regarding claim 2,

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson to include the push pulses having intervals as taught by Yao in order to form the desired shear wave front shape accordingly ([0049]). Such a modification amounts to a simple substitution of one known push pulse sequence for another rendering the claim obvious (MPEP 2143).

Regarding claim 3,
	Peterson, as modified, teaches the elements of claim 1 as previously stated. Peterson further teaches wherein the pulse-wave transmitter supplies, the plurality of times, the push-wave pulse to an identical array including the transmission oscillators (Examiner notes the transmission oscillators of Peterson are interpreted to be the identical array).

	Regarding claim 5,
	Peterson, as modified, teaches the elements of claim 1 as previously stated. Yao further teaches teaches wherein when, for each of the transmission focuses (S1-S5), a region in which the transmission focus is located and an ultrasonic beam energy density that is a predetermined value or more, is defined as a focus region (Examiner notes that the focus points S1-S5 would necessarily have an ultrasonic beam 
	Yao further teaches wherein a length in a depth direction of the focus region is longer in the deeper portion of the object to be examined and is shorter in the shallower portion of the object to be examined (Examiner notes a depth to each focus region (i.e. S1-S5) is interpreted as a length in a depth direction, the depth direction being in a direction of the focus region in its broadest reasonable interpretation).

Regarding claim 6,
Peterson, as modified, teaches the elements of claim 1 as previously stated. Peterson further teaches wherein the push-wave pulse transmitter specifies the plurality of transmission oscillators (Examiner notes the transmit beamformer would necessarily specify the transmission oscillators in order to transmit the push pulse wave accordingly), sets the phase of the push-wave pulse to be applied for each of the transmission oscillators (Examiner notes the phase (or delay) would necessarily be set by the push-wave pulse transmitter in order to transmit the push pulse wave accordingly), voltage to be applied to the push-wave pulse and a voltage application time for each of the push-wave pulses (examiner notes a transmit beamformer would necessarily set the voltage to be applied and a voltage application time in order to set the delay according to the desired focus points), and a minimum voltage application start time of the push wave pulse for each of the push-wave pulses (Examiner notes the delay time required to reach each focal point would necessarily require a minimum voltage application start time of each of the push wave pulses), and supplies the push-wave pulse (a transmit beamformer would necessarily supply the push-wave pulse)

Regarding claim 8,

A displacement detector (at least fig. 1 (26) and corresponding disclosure) that detects tissue displacement ([0016] which discloses the A-line cross-correlator produces a sequence of samples of tissue displacement) in the region of interest at a reception time of the reflected detection wave from the sequence of acoustic-line signal frame data ([0016] which discloses the tissue displacement samples are produced from the successive A-line sampling), to generate a sequence of displacement-amount frame data (at least fig. 6 and corresponding disclosure and [0016] which discloses a sequence of samples of tissue displacement. Examiner notes the sequence of samples of tissue displacement would necessarily be a sequence of displacement amount)
wherein the propagation information analyzer (30) calculates the propagation-speed frame data of the shear wave in the region of interested, based on the sequence of displacement-amount frame data ([0029] which discloses information ,such as difference in peak times and distance between the A-lines, from fig. 6 (i.e. the displacement-amount frame data) can be used by the wavefront velocity detector to determine the velocity of the shear wave (i.e. propagation-speed frame data) as it traveled between the two A-line locations and interrogating the entire ROI in this manner).

Regarding claim 10,
Peterson, as modified, teaches the elements of claim 8 as previously stated. Peterson further teaches wherein the propagation information analyzer calculates time-series variation data in displacement at each of a target observation point (at least fig 6 (122-136) and corresponding disclosure) and a reference observation point (at least fig. 6 (102-118) and corresponding disclosure) ([0029] which discloses the displacement points are cross correlations of rf data acquired around a sampling point depth of one A-line A1-3over time to yield the local displacement values over time at the depth point and 122-136 are gathered the same for a different A-line A1-4) spaced apart by a predetermined distance ([0029] which discloses adjacent points on A-lines which are spaced .5 mm apart), based on the sequence of displacement-amount frame data, performs cross-correlation processing between the plurality of pieces of time-series variation data ([0029] which discloses cross correlations of the rf data of one the point on A-line A1-3 acquired over time and further discloses cross-correlation of the curve data), calculates a transition time in displacement between the target observation point and the reference observation point (at least fig. 6 (delta.t) and corresponding disclosure), calculates a propagation speed of the shear wave to the target observation point ([0029] which discloses calculating a shear wave  velocity as it travels between the two A-line locations (i.e. to the observation point (A4-1)), and calculates the propagation-speed frame data of the shear wave with the plurality of observation points in the region of interest as the target observation point ([0029] which discloses calculating the shear wave velocity from point to point (i.e. with the plurality of observation points) across the entire region of interest). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Yao as applied to claim 1 above, and further in view of Freiburger et al. (US 20130123630 A1), hereinafter Freiburger.
Regarding claim 4,
Peterson, as modified, teaches the elements of claim 1 as previously stated. A person having ordinary skill in the art would recognize that a delay required to reach a focal position in a deeper portion would be larger than a delay required to reach a focal position in the shallower portion thus the required supply time to each oscillator would be longer in the deeper portion due to the longer delay times.
Nonetheless,
Freiburger, in a similar field of endeavor involving shear wave imaging, teaches an adaptable push pulse length (i.e. supply time) ([0075]) and further teaches longer pulse length results in a greater amount of push. It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to have included longer supply times in the deeper portion in order to obtain the desired shear wave shape accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Claims 7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Yao as applied to claim 1 above, and further in view of Toji (US 20160345939 A1).
Regarding claim 7,
Peterson, as modified, teaches the elements of claim 1 which discloses the detection wave includes beams (at least fig. 5 (A1-A5) and corresponding disclosure) to propagate in the object to be examined, perpendicularly to an array including the plurality of oscillators (at least fig. 5).
It is not clear if the beams form a plane wave.
Nonetheless, Toji in a similar field of endeavor involving shear wave imaging, discloses a detection wave includes a plane-wave to propagate in the object to be examined, perpendicularly to an 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include a plane wave as taught by Toji in order to increase the time resolution with respect to shear wave propagation analysis and speed measurement (Toji [0112]). Such a modification amounts to merely a simple substitution of one known detection wave for another rendering the claim obvious (MPEP 2143). 

Regarding claim 9,
Peterson, as modified, teaches the elements of claim 8 as previously stated. Peterson fails to explicitly teach wherein the propagation information analyzer extracts a wave-front position of a shear wave from the sequence of displacement-amount frame data, at the reception time, generates a sequence of wave-front frame data, associates the wave-front position included in each of a plurality of pieces pieces of the wave-front frame data, with the reception time, generates a sequence of wave-front arrival-time frame data, and calculates the propagation-speed frame data of the shear wave in the region of interest, based on the sequence of wave-front arrival-time frame data.
Toji, in a similar field of endeavor involving shear wave imaging, teaches wherein a propagation information analyzer (at least fig. 1 (15) and corresponding disclosure) extracts a wave-front position of a shear wave from a sequence of displacement-amount frame data ([0048] which discloses a wavefront of a shear wave is extracted from displacement images. Examiner notes the wave-front extracted would necessarily involve a position), at a reception time, generates a sequence of wave-front frame data  ([0048] which discloses generating wavefront images from the extracted shear wave wavefront), associates the wave-front position included in each of a plurality of pieces of the wave-front frame data, with the reception time ([0055] which discloses propagation analyzer (15) detects coordinates (i.e. the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include generating wave-front frame data and associating the wave-front position included in a plurality of pieces of wave-front frame data as taught by Toji in order to calculate the propagation speed accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 11,
Peterson, as modified, teaches the elements of claim 1 as previously stated. Peterson fails to explicitly teach an elastic-modulus calculator that calculates elastic-modulus frame data in the region of interest.
Toji, in a similar field of endeavor involving shear wave imaging teaches an elastic-modulus calculator (at least fig. 1 (15) and corresponding disclosure) that calculates elastic-modulus frame data ([0055] which discloses the propagation analyzer calculates elastic modulus) in a region of interest ([0055] which discloses the elastic modulus is calculated at each coordinate in an image (examiner notes 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include an elastic modulus calculator as taught by Toji in order to evaluate absolute hardness of tissue (Toji [0006]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 12,
Peterson, as modified, teaches the elements of claim 11 as previously stated. Peterson further teaches a display (at least fig. 1 (36) and corresponding disclosure) that displays an image ([0016] which discloses displaying an anatomical ultrasound image with a velocity map).
Toji further teaches wherein the elastic-modulus calculator maps the elastic-modulus frame data in the region of interest ([0055] which discloses an elastic modulus is calculated at each coordinate of an image and further discloses color information mapped on elasticity images), generates an elasticity image ([0055] which discloses propagation analyzer 15 generates elasticity image on which color information is mapped), converts the elasticity image into a display image ([0055] which discloses controller 11 transforms the elasticity images into image data for display), and causes a display to display the image ([0055] which discloses outputs post-transformation elasticity images to a display).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include displaying elasticity images as taught by Toji in order to evaluate absolute hardness of tissue (Toji [0006]). Such a .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Yao and Toji.
Regarding claim 13,
Peterson teaches a method of controlling an ultrasonic diagnostic apparatus (at least fig. 1 and corresponding disclosure), to which a probe (at least fig. 1 (10) and corresponding disclosure) including a plurality of oscillators arranged linearly is connectable (at least fig. 1 (12) and corresponding disclosure) and that causes the probe (10) to transmit a push wave (Abstract which discloses transmitting push pulses to generate shear waves (i.e. push wave)) including an ultrasonic beam to focus into an object to be examined ([0017] which discloses push pulses with beam profiles to a given focal depth) to detect a propagation speed of a shear wave generated by an acoustic radiation pressure of the push wave ([0016] which discloses calculating the shear wave speed generated and [0004] which discloses radiation pressure from an ultrasound pulse induces shear waves) the method comprising:
Supplying, a plurality of times, a push-wave pulse that is set with a predetermined phase (Examiner notes in a sequence a predetermined phase is necessary) and has a predetermined time length ([0017] which discloses long duration of pulses for push pulses), to each of a plurality of transmission oscillators selected from the plurality of oscillators (Examiner notes in order to transmit the push-wave pulse the pulse would necessarily be supplied to any transmission oscillators used for the push pulse) to cause the plurality of transmission oscillators to sequentially transmit a plurality of push waves ([0020] which discloses all push pulses are transmitted in one sequence) to focus onto a plurality of transmission focuses different in positions in depth direction of the object to be examined (at least fig. 3 (44, 54, 64, and 74) and corresponding disclosure) such that a ratio of a depth of each transmission 
supplying, after the transmission of the plurality of push waves ([0020] which discloses all push pulses are transmitted in one sequence to launch the full shear wave front before the tracking A-lines begin), a detection wave pulse to part or all of the plurality of oscillators, to cause the plurality of oscillators to transmit, a plurality of times ([0022] which discloses a tracking pulse applied to each location 55 times), a detection wave (at least fig. 5 (A1-A5) and corresponding disclosure) to pass through a region of interest expressing a range to be analyzed in the object to be examined ([0025]-[0026] which discloses a 1 cm sampling region and at least fig. 5. Examiner notes the range is interpreted as 1 cm).
generating an acoustic line signal for a plurality of observation points in the region of interest, based on reflected detection wave corresponding to each of the plurality of detection waves ([0016] which discloses the multiline receive beamformer 20 produces (i.e. generates) multiple, spatially distinct receive lines (A-lines) of echo signals (i.e. reflected detection waves) and further teaches a plurality of sampling points (disclosed as each sampling point) on each A-line. Fig. 5 depicts the A-lines as (A1-1-A1-4, A3-1-A3-4, etc.), to generate a sequence of acoustic-line signal frame data ([0016] which discloses successive A-line sampling. Successive sampling would necessarily result in a sequence of acoustic-line signal frame data)
detecting tissue displacement in the region of interest ([0016] which discloses the A-line cross-correlator produces a sequence of samples of tissue displacement), at a reception time of the reflected detection wave, from the sequence of acoustic-line-signal frame data([0016] which discloses the tissue 

Peterson fails to explicitly teach wherein the push-wave pulse transmitter causes the transmission of the plurality of push waves such that an interval between the transmission focuses adjacent to eachother is larger in a deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined.
Yao, in a similar field of endeavor involving shear wave imaging, teaches an ultrasonic diagnostic apparatus (at least fig. 2 (200) and corresponding disclosure);
Comprising a push-wave pulse transmitter (at least fig. 2 (220) and corresponding disclosure), that supplies, a plurality of times, a push-wave pulse that is set with a predetermined phase and has a predetermined time length, to each of plurality of transmission oscillators (232) ([0032] which discloses the elements 232 are electrically excited and are individually phased and time shifted relative to each elements position. Examiner notes a pulse applied to a plurality of oscillators would necessarily have a predetermined time length), selected from a plurality of oscillators (232), to cause the plurality of transmission oscillators (232) to sequentially transmit a plurality of push waves (at least fig. 6 (S1-S5) and corresponding disclosure. [0014] which discloses sequentially moving the shear wave source from one focus location to the next) to focus onto a plurality of transmission focuses (S1-S5) different in position in a depth direction of the object to be examined (at least fig. 6). 
Wherein the push-wave pulse transmitter causes the transmission of the plurality of push waves such that an interval between the transmission focuses adjacent to each other is larger in a deeper portion (See annotated fig. 6 above) of the object to be examined and is smaller in a shallower portion 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson to include the push pulses having intervals as taught by Yao in order to form the desired shear wave front shape accordingly ([0049]). Such a modification amounts to a simple substitution of one known push pulse sequence for another rendering the claim obvious (MPEP 2143).


Peterson further fails to explicitly teach extracting a wavefront position of a shear wave from the sequence of displacement-amount frame data, at the reception time, generating a sequence of wave-front frame data, associating the wave-front position included in each of a plurality of pieces of wavefront data, with the reception time, generating a sequence of wavefront arrival-time frame data, and calculating propagation-speed frame data of the shear wave in the region of interest, based on the sequence of wave-front arrival time frame data. 

Toji, in a similar field of endeavor involving shear wave imaging, teaches extracting a wave-front position of a shear wave from a sequence of displacement-amount frame data ([0048] which discloses a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include generating wave-front frame data and associating the wave-front position included in a plurality of pieces of wave-front frame data as taught by Toji in order to calculate the propagation speed accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/               Examiner, Art Unit 3793              

/CHRISTOPHER L COOK/               Primary Examiner, Art Unit 3793